DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments, see Remarks, filed 31 December 2020, with respect to Claim 4 have been fully considered and are persuasive.  The objection of Claim 4 has been withdrawn. 
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection is necessitated due to Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
In Claim 1, Applicant’s amendments include the limitation, “the second metal mesh layer is electrically connected to the first metal mesh layer via the third electrode pattern units passing through the insulator.” However, this limitation is not supported by the original disclosure. 
The only instance in which the use of a through hole to connect electrodes using the third electrode patterns is located in [0051]. This section states, “Two detection electrodes 114 in the same touch electrode unit 115 can pass through the insulator 310 to be electrically connected via the third electrode pattern units 213 on the second metal mesh layer 210, as shown in FIG. 9.” This clearly states the third electrode pattern units 213 connect two detection electrodes 114 in the same touch electrode unit 115. The current amendments state the second metal mesh layer, which is made up of a plurality of second electrode pattern units 114 and a plurality of third electrode units 213, is electrically connected to the first metal mesh layer, which includes a plurality of first electrode pattern units 116. The second electrode pattern units and the first electrode pattern units are insulated from one another using the insulator 310.
The lack of support is further provided in Fig. 9, which clearly shows the second electrode pattern units and the third electrode pattern units are electrically connected. However, the third electrode pattern units are not used to electrically connect the second electrode pattern units to the first electrode pattern units. 

Additionally, Claims 2-12 are similarly rejected under 112(a) due to their dependence on Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US PG-Pub 2019/0064964, hereinafter Choi, in view of Hong et al., US PG-Pub 2016/0190678, hereinafter Hong.
Regarding Claim 1, Choi teaches an electronic device (Abstract), comprising[:] 
a first metal mesh layer (Fig. 1, and corresponding descriptions; sensing electrodes 130) comprising a plurality of first electrode pattern units (second sensing electrodes 130); 
a second metal mesh layer (Fig. 1, and corresponding descriptions; sensing electrodes 110) disposed on one side of the first metal mesh layer (Figs. 1-2, and corresponding descriptions), and made up of a plurality of second electrode pattern first sensing electrodes 110) and a plurality of third electrode pattern units (bridge electrodes 120), 
wherein the pattern of the first electrode pattern units and the pattern of the second electrode pattern units are at least partially identical in shape (Fig. 1, showing the patterns are identical); and 
an insulator (insulator 150) at least partially disposed between the first metal mesh layer and the second metal mesh layer (Figs. 1-2, and corresponding descriptions; [0050]);
the second metal mesh layer is electrically connected to the first metal mesh layer via the third electrode pattern units passing through the insulator (Figs. 1-2, and corresponding descriptions; [0050]);
a first vertical projection range projected from the shape of a first electrode pattern units distribution area and a second vertical projection range projected from the shape of a second electrode pattern units distribution area are non-overlapping (Figs. 1-6, showing the vertical projections of the second sensing electrodes and the first sensing electrodes do not overlap).
However, Choi does not explicitly herein on a virtual projection surface parallel to the first metal mesh layer.
Hong teaches wherein on a virtual projection surface parallel to the first metal mesh layer (Hong: [0157]-[0161], noting how the device provides a virtual projection surface to accept a user input using NFC communication techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the projection taught by Hong into the device Hong: [0159]), thereby allowing for a more diverse method of communicating.
Regarding Claim 2, Choi, as modified by Hong, teaches the electronic device according to claim 1, wherein the first electrode pattern units comprise a first mesh (Choi: Figs. 1 and 3-6, showing the second electrode pattern forms a mesh), the second electrode pattern units comprise a second mesh (Choi: Figs. 1 and 3-6, showing the first electrode pattern forms a mesh), and the shape of the first mesh is identical to the shape of the second mesh (Choi: Figs. 1 and 3-6, showing the shapes of the mesh are identical).
Regarding Claim 5, Choi, as modified by Hong, teaches the electronic device according to claim 1, wherein the third electrode pattern units are distributed in an array on the second metal mesh layer (Choi: Fig. 2, and corresponding descriptions; [0050]).
Regarding Claim 10, Choi, as modified by Hong, teaches the electronic device according to claim 1, wherein the first metal mesh layer has a first layer thickness (Choi: Fig. 2, and corresponding descriptions; [0050]), the second metal mesh layer has a second layer thickness (Choi: Fig. 2, and corresponding descriptions; [0050]), and the second layer thickness is bigger than the first layer thickness (Choi: Fig. 2, and corresponding descriptions, showing the thickness of the second layer is bigger than the first layer; [0050]).

Claims 3, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as modified by Hong, as applied to claim 1 above, and further in view of Oh et al., US PG-Pub 2014/0333555.
Regarding Claim 3, Choi, as modified by Hong, teaches the electronic device according to claim 1. However, Choi, as modified by Hong, does not explicitly teach wherein the first electrode pattern units respectively form a plurality of drive electrodes and a plurality of detection electrodes, the drive electrodes and the detection electrodes are staggered and distributed in an array, and the each adjacent drive electrode and detecting electrode are disconnected from each other.
Oh teaches wherein the first electrode pattern units respectively form a plurality of drive electrodes and a plurality of detection electrodes (Oh: [0055]-[0056]), the drive electrodes and the detection electrodes are staggered and distributed in an array (Oh: Figs. 1-3, and corresponding descriptions; [0055]-[0056]), and the each adjacent drive electrode and detecting electrode are disconnected from each other (Oh: Figs. 1-3, and corresponding descriptions; [0055]-[0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the driving taught by Oh into the device taught by Choi, as modified by Hong, in order to drive the device to reduce noise (Oh: [0056]), thereby providing a more efficient touch sensitive device.
Regarding Claim 4, Choi, as modified by Hong and Oh, teaches the electronic device according to claim 3, wherein the first metal mesh layer comprises a plurality of touch electrode units distributed in an array (Oh: Figs. 1-3, and corresponding descriptions; [0055]-[0056]), and each touch electrode unit comprises a plurality of partial drive electrodes and a plurality of partial detection electrodes (Oh: Figs. 1-3, and corresponding descriptions; [0055]-[0056]); and
Choi: Figs. 1 and 3-6, and corresponding descriptions).
Regarding Claim 6, Choi, as modified by Hong and Oh, teaches the electronic device according to claim 3, wherein the first metal mesh layer further comprises a plurality of connection points (Choi: connecting portion 140), and every two drive electrodes with adjacent endpoint are electrically connected via one of the connection points (Choi: Figs. 1-6, and corresponding descriptions; [0045]); and 
every two detection electrodes with adjacent endpoints are electrically connected via one of the of third electrode pattern units (Choi: Fig. 2, and corresponding descriptions, showing the bridge electrode connects two detection electrodes).
Regarding Claim 7, Choi, as modified by Hong and Oh, teaches the electronic device according to claim 3, wherein the first metal mesh layer further comprises a plurality of connection points (Choi: connecting portion 140), and every two detection electrodes with adjacent endpoints are electrically connected via one of the connection points (Choi: Figs. 1-6, and corresponding descriptions; [0045]); and 
every two drive electrodes with adjacent endpoints are electrically connected via one of the of third electrode pattern units (Choi: Fig. 2, and corresponding descriptions, showing the bridge electrode connects two detection electrodes).
Regarding Claim 8, Choi, as modified by Hong and Oh, teaches the electronic device according to claim 4, wherein the first metal mesh layer within a non-first electrode pattern units distribution area comprises a plurality of thin metal wires (Choi: Figs. 1-6, and corresponding descriptions; [0053], noting a trace is used), and the thin Choi: Fig. 2, and corresponding descriptions; [0052]-[0055], nothing the traces connects to the pad 170).

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as modified by Hong, as applied to claim 1 or 10 above, and further in view of Yeh et al., US PG-Pub 2017/0139520, hereinafter Yeh.
Regarding Claim 9, Choi, as modified by Hong, teaches the electronic device according to claim 1, wherein the first metal mesh layer and the second metal mesh layer are separated by a retreat distance (Choi: Fig. 2, and corresponding descriptions, showing the mesh layers are separated by a given distance).
However, Choi, as modified by Hong, does not explicitly teach the retreat distance is less than 1 mm.
Yeh teaches the retreat distance is less than 1 mm (Yeh: [0030]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the thickness taught by Yeh into the device taught by Choi, as modified by Hong, in order to simplify the manufacturing process (Yeh: [0028]), thereby reducing costs.
Regarding Claim 11, Choi, as modified by Hong, teaches the electronic device according to claim 10. However, Choi, as modified by Hong, does not explicitly teach wherein the first layer thickness is between 0.1 μm and 0.5 μm.
Yeh teaches wherein the first layer thickness is between 0.1 μm and 0.5 μm (Yeh: [0030]).
Yeh: [0028]), thereby reducing costs.
Regarding Claim 12, Choi, as modified by Hong, teaches the electronic device according to claim 10, wherein the first metal mesh layer has a first wire width (Choi: Figs. 1-6, and corresponding descriptions, showing the first metal mesh layer has a first wire width). 
However, Choi, as modified by Hong, does not explicitly teach the second layer thickness is 1 to 2 times the first wire width.
Yeh teaches the second layer thickness is 1 to 2 times the first wire width (Yeh: [0030]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the thickness taught by Yeh into the device taught by Choi, as modified by Hong, in order to simplify the manufacturing process (Yeh: [0028]), thereby reducing costs.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627